
	

113 HR 4571 IH: To direct the Securities and Exchange Commission to revise its rules so as to increase the threshold amount for requiring issuers to provide certain disclosures relating to compensatory benefit plans.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4571
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Hultgren introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To direct the Securities and Exchange Commission to revise its rules so as to increase the
			 threshold amount for requiring issuers to provide certain disclosures
			 relating to compensatory benefit plans.
	
	
		1.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise section 230.701(e) of title 17, Code of Federal
			 Regulations, so as to increase from $5,000,000 to $20,000,000 the
			 aggregate sales price or amount of securities sold during any consecutive
			 12-month period in excess of which the issuer is required under such
			 section to deliver an additional disclosure to investors. The Commission
			 shall index for inflation such aggregate sales price or amount every 5
			 years to reflect the change in the Consumer Price Index for All Urban
			 Consumers published by the Bureau of Labor Statistics, rounding to the
			 nearest $1,000,000.
		
